Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 1 of 28 PageID #: 6819




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

INGEVITY CORPORATION and                     )
INGEVITY SOUTH CAROLINA, LLC,                )
                                             )
               Plaintiffs,                   )
                                             )
       V.                                    )      Civil Action No. 18-1391-RGA-SRF
                                             )
BASF CORPORATION,                            )      UNDER SEAL
                                             )
               Defendant.                    )


                             REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Presently before the court in this patent infringement action are the following motions:

(1) the motion to dismiss defendant BASF Corporation's ("BASF") counterclaims, filed by

plaintiffs Ingevity Corporation and Ingevity South Carolina, LLC (together, "Ingevity") (DJ.

71); and (2) BASF's motion for leave to amend its first amended answer, affirmative defenses,

and counterclaims (D.I. 99). 1 For the following reasons, I recommend that the court deny

Ingevity's motion to dismiss BASF's counterclaims, and deny BASF's motion for leave to

amend its first amended answer, affirmative defenses, and counterclaims.




1
  The briefing and associated filings for the pending motions to dismiss and amend are located at
D.I. 72, D.I. 73, D.I. 81, D.I. 83, and D.I. 100, D.I. 101, D.I. 105, D.I. 106, and D.I. 116,
respectively.
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 2 of 28 PageID #: 6820




II.    BACKGROUND2

       Ingevity Corporation manufactures specialty chemicals and high-performance activated

carbon materials for use as adsorbents in fuel vapor canisters for automotive vehicles. (D.I. 65 at

,i,i 6, 22) Ingevity does not manufacture the fuel vapor canisters themselves. (Id. at ,i 22)

Ingevity South Carolina, LLC is a wholly-owned subsidiary of Ingevity Corporation, and is the

assignee of United States Patent No. RE38,844 ("the '844 patent"). (Id. at ,i 7) The '844 patent

lists Roger S. Williams as a named inventor, among others. ('844 patent) The '844 patent has a

priority date ofNovember 21, 2001, and will expire on March 18, 2022. (Id.; D.I. 65 at ,i 34)

       The '844 patent discloses methods and systems for reducing evaporative emissions from

diurnal breathing loss emissions ("DBLs")3 in vehicles by providing fuel vapor canisters with

multiple layers of adsorbents to satisfy the fuel emissions standards established by the

Environmental Protection Agency ("EPA") and the California Air Resources Board ("CARB").

('844 patent, Abstract; D.I. 65 at ,i,i 13-14, 21) The emissions standards are referred to as the

Tier 3 Motor Vehicle Emission and Fuel Standards program ("Tier 3") and the Low Emission

Vehicle III program ("LEV III"), respectively (collectively, "LEV III/Tier 3 regulations"). (D.I.

65 at ,i 13) The LEV III/Tier 3 regulations establish a testing methodology to measure DBLs

emitted from the fuel vapor canister, and new vehicles implement a form of bleed emissions


2
  The facts in this section are based upon allegations in BASF' s first amended answer and
counterclaims, which the court accepts as true for the purposes of the pending motion to dismiss.
See Umlandv. Planco Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008). In connection with the
facts relevant to the court's analysis of BASF's motion to amend its answer, affirmative
defenses, and counterclaims, the court identifies facts alleged in BASF's proposed second
amended complaint. (D.I. 99, Ex. A)
3
  According to BASF's first amended answer and counterclaims, "DBLs are evaporated gasoline
emissions generated by the daily fluctuations in temperature while a vehicle is parked and not in
operation. As the fuel tank and other residual gasoline warms during the day, the gasoline
vapors contained within the tank expand and escape into the atmosphere." (D.I. 65 at ,i 14)
                                                  2
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 3 of 28 PageID #: 6821




control device to capture the DBLs using two stages of carbon adsorbents. (Id at ,i,i 14, 20)

       The '844 patent provides that:

       [o]n the fuel source-side of an emissions control system canister, high working
       capacity carbons are preferred in a first canister (adsorb) region. In subsequent
       canister region(s) on the vent-side, the preferred adsorbent should exhibit a flat
       or flattened adsorption isotherm on a volumetric basis and relatively lower
       capacity for high concentration vapors as compared with the fuel source-side
       adsorbent.
('844 patent, Abstract) In a preferred embodiment, the '844 patent discloses an adsorbent

formed in the shape of a carbon-containing honeycomb to achieve volumetric dilution in a fuel

vapor canister. (' 844 patent, col. 7 :26-55, 10: 17-19) These "honeycomb scrubbers" are a

second-stage adsorbent specially designed for use in multi-stage fuel vapor canisters to satisfy

the requisite emissions standards by trapping bleed emissions. (Id, col. 4:31-5:55; D.I. 65 at ,i,i

17, 20) The '844 patent also discloses other carbon adsorbent products, including pelletized and

granular-shaped carbon, which can be used in the fuel vapor canisters. (Id, col. 4:20-25) Each

independent claim of the '844 patent requires a subsequent adsorbent volume having an

incremental adsorption capacity at 25° C ofless than 35 g n-butane/L between vapor

concentrations of 5 vol % and 50 vol % n-butane ("low IAC limitations"). (Id, col. 10:36-44,

11:42-58, 12:40-13:11, 13:58-14:19)

       On March 31, 2010, Ingevity licensed the '844 patent to Denso Corporation ("Denso"), a

manufacturer of fuel vapor canisters. (D.I. 65 at ,i 43) In 2013 and 2015, Ingevity executed

similar license agreements with fuel vapor canister manufacturers Korea Fuel-Tech Corporation

("KFTC") and MAHLE Filter Systems North America, Inc. ("MAHLE"), respectively. (Id at ,r,i

46-48) These limited license agreements apply to designated vehicle platforms, 4 and their terms


4
  In its first amended answer and counterclaims, BASF defines vehicle "platforms" as distinct
from "models":
                                                3
  Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 4 of 28 PageID #: 6822




run concurrent with, or expire before, the term of the '844 patent. (/d. at ,i,i 43-48) Each of the

three limited license agreements provides that the licensee will pay a royalty to Ingevity for the

manufacture of any future fuel vapor canisters using adsorbents not purchased from Ingevity, but

the licensee will not owe a royalty if the fuel vapor canisters use Ingevity's activated carbon

products. (Id at ,i,i 43, 47-48) The licensees are subject to random checks to ensure they are

using only Ingevity' s carbon adsorbents. (Id at ,i,i 41, 45, 4 7-48)

        In 2015, BASF developed a honeycomb scrubber which was subsequently marketed as

EvapTrap™ XC. (D.I. 65 at ,i 23) BASF's honeycomb scrubber competes with Ingevity's

product as a less expensive alternative. (/d. at ,i,i 23-26) In 2017, BASF began to negotiate sales

terms with prospective customers for anticipated sales of 50,000 units of its honeycomb

scrubbers in the fourth quarter of 2018, and 400,000 units in 2019. (/d. at ,i,i 27-28)

        On January 1, 2017, Ingevity entered into a nine-year exclusive supply agreement with

Delphi Automotive Systems, LLC ("Delphi"), a fuel vapor canister manufacturer, which required

Delphi to purchase 100% of its honeycomb scrubbers from Ingevity for use in canisters to be

manufactured or sold by Delphi in the United States, Canada, and Mexico (the "Delphi

Agreement"). (D.I. 65 at ,i,i 32-34) In the Delphi Agreement, Delphi reserved an option to

terminate the license when the '844 patent expires on March 18, 2022. (Id. at ,i 35) However,


        A "platform" refers to a shared set of design, engineering and manufacturing
        elements that may be present in many types of automobiles made by any number
        of manufacturers. These common elements may include the floorplan, axles,
        wheelbases, steering mechanisms, and engine components. In contrast, a vehicle
        "model" is the name given by a certain manufacturer to market a range of similar
        vehicles. Many automobile manufacturers engage in "platform sharing," where
        different brands use the same components to make their own "model" of that base
        design.

(D.I. 65 at ,i 26 n.9)
                                                  4
    Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 5 of 28 PageID #: 6823




the termination option requires Delphi to provide a "make whole" payment to Ingevity, which

reverses the benefits Delphi receives under the Delphi Agreement and returns the parties to the

position they would have been in absent execution of the Delphi Agreement in the first instance.

(Id.) Ingevity is pursuing similar exclusive license agreements with Kayser Automotive Group

("Kayser") and MAHLE. (Id. at ,r 38)

        On September 6, 2018, Ingevity filed a complaint against BASF, alleging infringement of

the '844 patent. 5 (D.I. 1) On February 14, 2019, BASF filed an amended answer to the

complaint, which included antitrust counterclaims and counterclaims alleging violations of

Delaware state law against Ingevity. (D.I. 65 at ,r,r 89-115) Specifically, BASF contends that

Ingevity violated the Sherman Act and the Clayton Act by tying the availability of licenses to the

'844 patent to the purchase oflngevity's unpatented honeycomb scrubbers, and by entering into

the allegedly anticompetitive Delphi Agreement. (Id. at ,r,r 29-30, 51-52) BASF also asserts a

cause of action for tortious interference with prospective business relations. (Id at ,r,r 107-10)

Ingevity moved to dismiss BASF's counterclaims on March 18, 2019. (D.I. 72)

        On November 5, 2018, BASF petitioned the Patent Trial and Appeal Board ("PTAB") for

inter partes review ("IPR") of the '844 patent. 6 (D .I. 106, Ex. 1) According to BASF, the '844


5  Ingevity filed a prior complaint against BASF on July 19, 2018, alleging direct and induced
 infringement of the '844 patent and seeking injunctive relief. (C.A. No. 18-1072-RGA, D.I. 1)
Because the instant action was filed on September 6, 2018 naming Ingevity South Carolina, LLC
as a plaintiff, Ingevity voluntarily dismissed without prejudice Civil Action No. 18-1072-RGA
on October 11, 2018. (D.I. 30)
6
  BASF discusses the IPR proceeding in its proposed second amended complaint (D.I. 99, Ex. A
at ,r 40), and Ingevity attaches the IPR petition to its declaration in support of its motion to
dismiss (D.I. 106, Ex. 1). Neither party opposes the court's consideration of the IPR petition on
the motion to dismiss. See Immunex Corp. v. Sanofi, 2017 WL 5641116, at *3 (C.D. Cal. June
21, 2017) (finding it appropriate to consider an IPR petition on a Rule 12(b)(6) motion in light of
the parties' lack of opposition to the court's review, the document's public availability, and the
judicial/quasi-judicial nature of the document). The court may consider the IPR petition without
                                                  5
  Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 6 of 28 PageID #: 6824




patent is invalid because new evidence produced by Delphi suggests that Delphi inventors

Thomas Meiller, Charles Covert, and Susan LaBine conceived and reduced to practice the

claimed canister system in October 1999, and Delphi offered its canister system for sale more

than one year before the '844 patent's earliest filing date. (D.I. 99, Ex. A at ,r,r 10-11, 21)

According to BASF, the evidence establishes that a named inventor of the '844 patent, Roger

Williams, was present when Delphi's inventors conceived of the prior art canister system, but did

not disclose his knowledge of Delphi's prior conception. (Id. at ifif 12-16) The PTAB declined

to institute IPR proceedings on BASF's petition. (D.I. 91, Ex. A at 21)

       lngevity's motion for a preliminary injunction was denied on June 3, 2019. 7 (D.I. 96)

On July 23, 2019, BASF moved for leave to file a second amend answer and counterclaims to

add affirmative defenses of inequitable conduct and unclean hands, as well as counterclaims for

Walker Process fraud and sham litigation in violation of the Sherman Act. (DJ. 99, Ex. A)

Pursuant to the operative scheduling order, the deadline to amend the pleadings expired on April

30, 2019. (D.I. 41 at ,r 2) Fact discovery in this matter is scheduled to close on December 6,

2019. (Id. at ,r 3(a)) Trial will commence on or after September 14, 2020. (Id. at ,r 18)




converting the motion to dismiss to a motion for summary judgment because it is a matter of
public record. See Kidiflip, Inc. v. Facebook, Inc., 999 F. Supp. 2d 677,682 (D. Del. 2013)
(quoting Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256,260 (3d Cir. 2006)).
7
  The court reasoned that the use of multiple adsorbents having different adsorption
characteristics is key to the claimed invention. (D.I. 95 at 3) Each claim of the '844 patent
requires the use of materials with a certain "incremental adsorption capacity." (Id.) Because the
intrinsic record provides no direction on which measurement methods should apply to
"incremental adsorption capacity," the court found that BASF raised a substantial question of
invalidity based on indefiniteness. (Id. at 8-9) Therefore, the court concluded that Ingevity
failed to show a reasonable likelihood of success on the merits at this stage of the proceedings.
(Id.)
                                                  6
   Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 7 of 28 PageID #: 6825




III.   MOTION TO DISMISS

       A. LegalStandard

       Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6)

motion to dismiss, the court must accept as true all factual allegations in the complaint and view

them in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs., Inc., 542

F .3d 59, 64 (3d Cir. 2008). "Courts use the same standard in ruling on a motion to dismiss a

counterclaim under Rule 12(b)(6) as they do in assessing a claim in a complaint." Goddard Sys.,

Inc. v. Gonda!, C.A. No. 17-1003-CJB, 2018 WL 1513018, at *4 (D. Del. Mar. 27, 2018).

       To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

must contain a "short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

       The court's determination is not whether the non-moving party "will ultimately prevail,"

but whether that party is "entitled to offer evidence to support the claims." In re Burlington Coat

Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal citations and quotation marks

omitted). This "does not impose a probability requirement at the pleading stage," but instead

"simply calls for enough facts to raise a reasonable expectation that discovery will reveal

evidence of [the necessary element]." Phillips v. Cty. ofAllegheny, 515 F.3d 224,234 (3d Cir.
                                                7
    Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 8 of 28 PageID #: 6826




2008) (quoting Twombly, 550 U.S. at 556). The court's analysis is a context-specific task

requiring the court "to draw on its judicial experience and common sense." Iqbal, 556 U.S. 663-

64.

       B. Analysis

               1. Tying

       In support of the motion to dismiss BASF' s tying counterclaim, Ingevity asks the court to

apply the standard set forth in the Supreme Court's decision in Dawson Chemical Co. v. Rohm &

Haas Co., 448 U.S. 176 (1980), which addresses tying in the context ofa claim for patent

misuse. In the framework of whether the tied product is a staple or a non-staple good, Ingevity

contends that its honeycomb scrubbers are specialty, non-staple goods which have no uses

outside of fuel vapor canisters, and BASF's counterclaims do not allege that the honeycomb

scrubbers have any noninfringing uses. (D.I. 72 at 12; D.I. 83 at 1) Accordingly, Ingevity

contends that it has a statutory right to control the honeycomb scrubber market. (D.I. 72 at 12-

13; D.I. 83 at 1-2)

       In response, BASF maintains that its tying counterclaim is brought pursuant to the

Sherman Act, 15 U.S.C. §§ 1 and 2, and the analysis for patent misuse under 35 U.S.C. § 27l(d)

does not apply. Accordingly, BASF represents that the relevant inquiry is whether there is a

separate demand in the market for the tied product. BASF contends that the honeycomb

scrubbers have a separate demand from the fuel vapor canisters. 8 (D.I. 81 at 15-16) BASF

maintains that the '844 patent does not require the use of honeycomb scrubbers, and honeycomb

scrubbers have uses other than for fuel vapor canister systems. (Id. at 16-17) BASF further


8
 For purposes of BASF's counterclaim, the typing product is a license for the canisters. (D.I. 65
at,, 99-102) Ingevity does not manufacture the canisters.
                                                8
 Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 9 of 28 PageID #: 6827




contends that honeycomb scrubbers are a distinct product from the patented fuel vapor canisters,

as evidenced by the demand for the purchase of the tied product separate from the tying product.

(Id at 17)

       I recommend that the court deny Ingevity's motion to dismiss BASF's tying

counterclaim. BASF brings its tying counterclaim pursuant to Sections 1 and 2 of the Sherman

Act, 15 U.S.C. §§ 1, 2. (D.I. 65 at ,i,i 98-106) "Tying is selling one good (the tying product) on

the condition that the buyer also purchase another, separate good (the tied product)." Gordon v.

Lewistown Hosp., 423 F.3d 184,213 (3d Cir. 2005) (citing Town Sound & Custom Tops, Inc. v.

Chrysler Motors Corp., 959 F.2d 468,475 (3d Cir.), cert. denied, 506 U.S. 868 (1992)). In a

tying arrangement, the seller exploits its control over the tying product "to force the buyer into

the purchase of a tied product that the buyer either did not want at all, or might have preferred to

purchase elsewhere on different terms." Id at 214 (citing Jefferson Parish Hosp. Dist. No. 2 v.

Hyde, 466 U.S. 2, 11 (1984)). The elements of a tying claim are: "(1) the defendant seller must

sell two distinct products; (2) the seller must possess market power in the tying product market;

and (3) a substantial amount of interstate commerce must be affected." Brokerage Concepts,

Inc. v. US. Healthcare, Inc., 140 F.3d 494, 512-13 (3d Cir. 1998).

       BASF's pleading adequately establishes that there is a distinct demand for the non-

patented honeycomb scrubbers, separate from the market demand for the fuel vapor canisters of

the '844 patent. BASF pleads that "the '844 Patent does not cover pelletized carbon, granular

carbon, honeycomb scrubbers, or any other carbon adsorbents themselves." (D.I. 65 at ,i 21)

BASF's pleading further alleges that "[t]here is distinct demand for honeycomb scrubbers,

separate and apart from demand for licenses to the '844 patent," explaining that "honeycomb

scrubbers are only a single component of the fuel vapor canister system and they are sold by
                                                 9
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 10 of 28 PageID #: 6828




different entities at different levels of the supply chain," as evidenced by the fact that both

Ingevity and BASF produce honeycomb scrubbers, but not canister systems. (Id. at ,r 54) These

allegations, taken as true, sufficiently plead that the honeycomb scrubber is a separate product

from the patented fuel vapor canister having a distinct demand in the marketplace.

       BASF's tying counterclaim also sufficiently pleads the elements of market power in the

tying product market and the effect on interstate commerce. BASF alleges that "Ingevity holds

market power over licenses to LEV III/Tier 3 compliant canister design patents," and "(t]he '844

Patent is the leading solution to meet the latest diurnal emissions requirements."' (D.I. 65 at ,r

55) (emphasis in original) The pleading alleges that Ingevity's anticompetitive acts "artificially

rais[ ed] prices and exclud[ ed] competitive alternatives for LEV III/Tier 3 carbon adsorbents

throughout the United States." (Id. at ,r 91) These allegations are sufficient to raise questions of

fact to be explored through discovery. Consequently, I recommend that the court deny

lngevity's motion to dismiss BASF's cause of action for tying under the Sherman Act.

       In support of its motion to dismiss BASF's tying claim, Ingevity primarily relies on

Dawson Chemical Co. v. Rohm & Haas Co., 448 U.S. 176 (1980), in which the Supreme Court

held that patent owner Rohm & Haas had not engaged in patent misuse under 35 U.S.C. § 27l(d)

by linking its licenses to practice the patented process to the sale of propanil. In Rohm & Haas,

the Supreme Court concluded that patent owners may control the sale of non-staple goods 9 with



9
  A non-staple good is "one which was designed to carry out the patented process and has little or
no utility outside of the patented process." Polysius Corp. v. Fuller Co., 709 F. Supp. 560,576
(E.D. Pa. 1989). A staple good is a good "that was not specifically designed for use with a
patented process and has substantial, efficient and feasible uses outside of the patent." Id. Even
if the court were to conduct the analysis under lngevity's proposed standard according to §
271(d), the outcome would remain the same because "[w]hether an item is a staple or not is a
question of fact." Jae USA, Inc. v. Precision Coated Prods., Inc., 2003 WL 1627043, at *14
                                                 10
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 11 of 28 PageID #: 6829




infringing uses, but they may not tie the purchase of a staple product to the license for a patented

process. Id at 201. However, BASF does not assert a counterclaim for patent misuse pursuant

to 35 U.S.C. § 27l(d). Instead, BASF pleads a cause of action for tying under Sections 1 and 2

of the Sherman Act. The requirements of each cause of action are distinct: "An antitrust action

requires proof of elements such as antitrust injury and market power. A patent misuse claimant

must establish the patentee's bad faith and anticompetitive purpose." Eurand Inc. v. Mylan

Pharms. Inc., C.A. No., 2009 WL 3172197, at *2 (D. Del. Oct. 1, 2009) (acknowledging that,

"while a finding of patent misuse does not mandate a similar finding of antitrust violation, the

issues are closely aligned as both inquire into anticompetitive behavior."); see also Performance

Aftermarket Parts Grp., Ltd v. TI Grp. Auto. Sys., Inc., 2006 WL 8449931, at *4-5 (S.D. Tex.

Aug. 11, 2006) (separately analyzing patent misuse and antitrust tying causes of action).

               2. Exclusive dealing

       An exclusive dealing claim may be pursued under Section 1 or Section 2 of the Sherman

Act, or Section 3 of the Clayton Act. See Eisai, Inc. v. Sanofi Aventis US., LLC, 821 F.3d 394

(3d Cir. 2016); ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254,281 (3d Cir. 2012). "An

exclusive dealing arrangement is an agreement in which a buyer agrees to purchase certain goods

or services only from a particular seller for a certain period of time." ZF Meritor, LLC v. Eaton

Corp., 696 F.3d 254,270 (3d Cir. 2012). Exclusive dealing agreements are not unlawful if they

are "entered into for entirely procompetitive reasons, and generally pose little threat to

competition." Id The legality of an exclusive dealing agreement is assessed under the rule of

reason to determine "whether [the agreement] will foreclose competition in such a substantial


(N.D. Ill. Mar. 25, 2003) (citing Hodosh v. Block Drug Co., Inc., 833 F.2d 1575, 1579 n.12 (Fed.
Cir. 1987)).
                                                11
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 12 of 28 PageID #: 6830




share of the relevant market so as to adversely affect competition." Id. at 271 (citing Tampa

Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 327-28 (1961)). The exclusion of competitors is

actionable under the antitrust laws only when "it impairs the health of the competitive process

itself." Roland Mach. Co. v. Dressler Indus., 749 F.2d 380,394 (7th Cir. 1984); see also ZF

Meritor, 696 F.3d at 271,281.

       In conducting the rule of reason analysis, "courts consider not only the percentage of the

market foreclosed, but also take into account the restrictiveness and the economic usefulness of

the challenged practice in relation to the business factors extant in the market." ZF Meritor, 696

F.3d at 271 (quotation marks omitted). To state a claim, a plaintiff must generally show

"significant market power by the defendant, substantial foreclosure, contracts of sufficient

duration to prevent meaningful competition by rivals, and an analysis of likely or actual

anticompetitive effects considered in light of any procompetitive effects." Id. at 271-72 (internal

citations omitted). Courts may also consider whether "the dominant firm engaged in coercive

behavior," "the ability of customers to terminate the agreements," and "[t]he use of exclusive

dealing by competitors." Id. at 272 (internal citations omitted). Agreements that do not contain

an express exclusivity provision may still be exclusive in operation. See GN Netcom, Inc. v.

Plantronics, Inc., 278 F. Supp. 3d 824, 827 (D. Del. 2017); ZF Meritor, 696 F.3d at 281-82.

                        a.    Licenses during the term of the '844 patent

       In support of its motion to dismiss BASF' s counterclaim for exclusive dealing, Ingevity

contends that its licenses with Denso, KFTC, and MAHLE comport with its right to exclude

under§ 27l(d) because the license agreements all expire before or simultaneously with the

expiration of the '844 patent. (D.I. 72 at 13-14) Accordingly, Ingevity takes the position that it


                                                12
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 13 of 28 PageID #: 6831




may permissibly exclude competitors and control the market for honeycomb scrubbers. (Id. at

14)

       In response, BASF contends that Ingevity exploited the license agreements to coerce

Denso, KFTC, and MAHLE to purchase carbon adsorbent products exclusively from Ingevity.

(D.I. 81 at 11) BASF alleges that the license agreements impose such punitive terms on

purchases of non-Ingevity carbon adsorbents that any contracted right to purchase competitive

products is illusory. (Id. at 11-12) In this regard, BASF maintains that Ingevity deliberately

designed its license agreements to prevent customers from purchasing competing carbon

adsorbent products. (Id)

       I recommend that the court deny Ingevity's motion to dismiss BASF's exclusive dealing

counterclaim as it pertains to the license agreements with Denso, KFTC, and MAHLE. BASF' s

pleading alleges that "Ingevity has already foreclosed at least 50% of the total available sales

outlets of carbon adsorbents (including pelletized carbon, granular carbon, and honeycomb

scrubbers) for LEV III/Tier 3 compliant fuel vapor canisters." (D.I. 65 at~ 49) BASF's

allegation of 50% market foreclosure, taken as true at this stage of the proceedings, is sufficient

to state a claim for exclusive dealing in accordance with the relevant case authorities. See United

States v. Dentsply Int'l, Inc., 399 F.3d 181, 191 (3d Cir. 2005) ("The test is not total foreclosure,

but whether the challenged practices bar a substantial number of rivals or severely restrict the

market's ambit."). "There is no fixed percentage at which foreclosure becomes 'substantial' and

courts have varied widely in the degree of foreclosure they consider unlawful." Eisai, Inc. v.

Sanoji Aventis US, LLC, 821 F.3d 394,403 (3d Cir. 2016) (internal quotation marks and

citations omitted).


                                                 13
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 14 of 28 PageID #: 6832




       BASF's pleading also highlights how the "absence of alternative sales channels" and the

exclusive nature of the agreements "has substantially foreclosed BASF from access to the

customer base necessary to effectively grow and compete." (D.I. 65 at 1149, 93) Other

producers with the capacity to produce competing carbon adsorbents do not have the market

share to compete with Ingevity's dominance over "nearly 100% of the market for LEV III/Tier 3

carbon adsorbents." (Id. at,, 71-74) BASF's counterclaim posits that Ingevity's conduct has no

procompetitive benefit, and "[p ]urchasers of carbon adsorbents have paid supracompetitive

prices for LEV III/Tier 3 carbon adsorbents" due to Ingevity' s restrictive conduct. (Id. at , 94)

       Although BASF's counterclaim does not represent that the terms of the license

agreements expressly require exclusive dealing with Ingevity for the purchase of carbon

adsorbents, the Third Circuit has held that supply agreements threatening to impose large

financial penalties for the purchase of competing products can operate as de facto exclusive

dealing arrangements. See LePage 's Inc. v. 3M, 324 F.3d 141, 159 (3d Cir. 2003) ("all-or-

nothing" discounts induced customers to deal "exclusively with the dominant market player ...

to avoid being severely penalized financially."). In this regard, "[a] license that does not

explicitly require exclusive dealing may have the effect of exclusive dealing if it is structured to

increase significantly a licensee's cost when it uses competing technologies." U.S. Dep't of

Justice & Fed. Trade Comm'n, Antitrust Guidelines for the Licensing oflntellectual Property

§ 4.1.2 (2017). BASF adequately pleads that the challenged license agreements would have the

effect of exclusive dealing because the license agreements are structured to permit the imposition

of punitive fees in the event that a fuel vapor canister manufacturer chooses to use non-Ingevity

carbon adsorbents, and Ingevity may conduct random checks to cut open canisters on finished

vehicles and inspect the carbon products inside. (D.I. 65 at,, 40-41, 44-45)
                                                14
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 15 of 28 PageID #: 6833




                         b.        Delphi Agreement

                              1.      Market foreclosure

       Ingevity contends that BASF fails to plead a cognizable antitrust claim regarding the

Delphi Agreement because Ingevity has the right to exclude competitors from the market during

the term of the '844 patent for the reasons previously explained. (D.I. 72 at 15) Moreover,

Ingevity argues that BASF's counterclaim fails to allege that the Delphi Agreement forecloses a

substantial portion of the post-patent expiration market from competition, separate and apart

from the other license agreements, in accordance with the rule of reason in antitrust cases. (Id. at

16) Ingevity cites BASF's admission that it shipped EvapTrap™ samples to prospective

customers who subsequently sought to purchase BASF's products, and its negotiation of sales

terms in 2017, despite its alleged inability to enter the market. (D.I. 83 at 6 n.2)

       In response, BASF contends that the court must look at Ingevity's conduct as a whole,

and its counterclaims allege that BASF has been foreclosed from a large percentage of the

market as a result oflngevity's exclusive dealing arrangements. (D.I. 81 at 12-13) Even taking

the Delphi Agreement in isolation, BASF contends that the exclusive license agreement

substantially forecloses access to the customer base because Delphi is one of the largest

purchasers of LEV III/Tier 3 carbon adsorbents. (Id. at 13)

       I recommend that the court deny Ingevity's motion to dismiss BASF's exclusive dealing

counterclaim as it pertains to the Delphi Agreement. As discussed at§ III.B.2.a, supra, "(t]here

is no fixed percentage at which foreclosure becomes 'substantial' and courts have varied widely

in the degree of foreclosure they consider unlawful." Eisai, Inc. v. Sanofi Aventis US., LLC, 821

F.3d 394,403 (3d Cir. 2016) (internal quotation marks and citations omitted). Although BASF's

counterclaims do not separately identify the amount of foreclosed access to the customer base
                                               15
 Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 16 of 28 PageID #: 6834




resulting from the Delphi Agreement, the pleading expressly identifies Delphi as "one of the

largest Tier 1 manufacturers of fuel vapor canisters in the world." (D.I. 65 at 132) A

determination of whether the Delphi Agreement alone constituted a "substantial foreclosure" of

the relevant market is a fact-intensive inquiry to be explored through fact discovery.

                             ii.   Price-cost test

        Ingevity contends that BASF's exclusive dealing counterclaim also fails as a matter of

law because BASF does not allege that the post-expiration provisions of the Delphi Agreement

result in below-cost pricing. (D.I. 72 at 17) Ingevity contends that the price-cost test governs

BASF's allegations because BASF pleads that Ingevity's pricing will prevent Delphi from

exercising its termination option. (Id. at 18) As long as Ingevity' s pricing is above cost,

Ingevity contends that it can be matched by a competitor and cannot foreclose competition. (Id.)

        In response, BASF contends that the price-cost test does not apply because the

counterclaims do not allege price discrimination, and the Third Circuit has rejected attempts to

apply the price-cost test to exclusive dealing claims. (D.I. 81 at 7) According to BASF, the

terms and structure of the Delphi Agreement are exclusionary, as opposed to the low price. (Id.

at 8)

        Courts use the price-cost test to determine the existence of predatory pricing, defined as

"pricing below an appropriate measure of cost for the purpose of eliminating competitors in the

short run and reducing competition in the long run." ZF Meritor, 696 F.3d at 272 (internal

quotation marks and citations omitted). Pursuant to Third Circuit precedent, "when pricing

predominates over other means of exclusivity" in the context of exclusive dealing, "the price-

cost test applies." Eisai, 821 F.3d at 409 (citing ZF Meritor, 696 F.3d at 275). To satisfy the

price-cost test, a plaintiff must show that a competitor has priced its product below an
                                                 16
 Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 17 of 28 PageID #: 6835




appropriate measure of its costs. Id. at 408. When the alleged wrongdoer prices its products

above cost, "the balance always tips in favor of allowing above-cost pricing practices to stand"

such that "the above-cost pricing at issue is per se legal." Id. at 409.

       The price-cost test does not apply to the Delphi Agreement in the present case because

the terms and structure of the Delphi Agreement are exclusionary irrespective of price. The

Delphi Agreement requires Delphi to purchase 100% of its honeycomb scrubbers from Ingevity

both before and after the expiration of the '844 patent, in contravention of Ingevity' s usual

practice of entering into annual supply agreements. (D.I. 65 at ,i,i 33-34)

                            iii.   "Meet or release" clause

       Ingevity contends that the court need not consider BASF's allegations regarding the

"meet or release" clause because BASF fails to allege that the Delphi Agreement forecloses a

substantial portion of the market. (D.I. 72 at 18) In addition, Ingevity contends that the "meet or

release" clause demonstrates that the Delphi Agreement does not violate the rule of reason

because it expressly allows for competition to take place based on price after the expiration of

the '844 patent. (Id.) Ingevity distinguishes the "meet or release" clause from an exclusive

dealing agreement because it is akin to a right of first refusal, which does not have the

anticompetitive effect of foreclosing opportunity to competitors. (Id at 19) Ingevity further

contends that allegations regarding the post-patent expiration terms of the Delphi Agreement,

including the "meet or release" clause, are not ripe because they are based on contingent future

events after the expiration of the '844 patent in March 2022. (Id.)

       In response, BASF contends that, while Delphi ostensibly has an option to terminate the

Delphi Agreement in March 2022, the terms of the agreement create strong economic

disincentives to do so. (D.I. 81 at 10) BASF notes that Delphi is subject to unilateral price
                                               17
  Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 18 of 28 PageID #: 6836




increases by Ingevity in the event that Delphi terminates the agreement, and substituting a

competing supplier of honeycomb scrubbers is impractical under the conditions set forth in the

agreement. (Id.) BASF contends that the antitrust claims are ripe because exclusive dealing

agreements excluding competitors violate antitrust laws as soon as they are agreed to by the

parties, and Ingevity currently coerces customers to exclusively purchase its honeycomb

scrubbers. (Id. at 11 n.2)

       BASF' s pleading describes the "meet or release" provision of the Delphi Agreement as

"giv[ing] Ingevity the right to meet a competitive offer for honeycomb scrubbers after March 18,

2022" if Delphi first satisfies a series of onerous conditions. (D.I. 65 at ,i 36) The provision

requires a competitor to "submit its best and final offer up front, with no prospect of 'bidding'

against Ingevity," because Delphi can only pursue one bidder per platform who must supply

100% of Delphi's requirements for a given platform. (Id.) If Ingevity meets the competitive

offer and Delphi accepts, Delphi must continue purchasing all of its requirements for that

platform from Ingevity until at least 2025, without seeking competitive bids during that time.

(Id.) Although this provision facially permits competition after the expiration of the '844 patent,

BASF adequately pleads that the conditions imposed on future competition are anticompetitive.

               3. Tortious interference with prospective business relations

       Ingevity contends that BASF's state law counterclaim for tortious interference with

business relations must be dismissed because there is no underlying tortious conduct where, as

here, BASF relies on the same Ingevity customer agreements asserted in support of its antitrust

claims. (D.I. 72 at 19-20) Ingevity argues that BASF's counterclaim fails to plead the existence

of a reasonable probability of a business opportunity with Delphi, Denso, KFTC, MAHLE, or


                                                 18
 Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 19 of 28 PageID #: 6837




any other prospective customers, and does not plead how Ingevity's conduct may have

intentionally interfered with such business opportunities. (Id)

       In response, BASF contends that its tortious interference counterclaim is sufficiently

pleaded independent of the antitrust counterclaims, observing that the elements of the cause of

action have little overlap with the elements for antitrust exclusive dealing or tying. (D.I. 81 at

18) BASF contends that the tortious interference counterclaim sufficiently alleges that

prospective customers refrained from ordering BASF's honeycomb scrubber after being

dissuaded by Ingevity's anticompetitive conduct. (Id.) Moreover, BASF alleges facts showing

Ingevity' s efforts to lock manufacturers of fuel vapor canisters into anticompetitive exclusive

supply agreements and license agreements were purposeful. (Id. at 19)

       I recommend that the court deny Ingevity's motion to dismiss BASF's counterclaim for

tortious interference with business relations under Delaware law. To state a claim for tortious

interference with business relations under Delaware law, BASF must plead: "(1) the reasonable

probability of a business opportunity; (2) the intentional interference by [Ingevity] with that

opportunity; (3) proximate causation; and (4) damages, all of which must be considered in light

of [Ingevity's] privilege to compete or protect [its] business interests in a fair and lawful

manner." US. Bank Nat'[ Ass'n v. Gunn, 23 F. Supp. 3d 426,436 (D. Del. 2014) (citing

DeBonaventura v. Nationwide Mut. Ins. Co., 428 A.2d 1151, 1153 (Del. 1981)).

       The pleading identifies a reasonable probability of a business opportunity by alleging that

"BASF provided samples of its honeycomb scrubber to at least eight prospective international

and domestic customers and testing facilities," who tested BASF's product, confirmed that it

outperformed Ingevity's product, and sought to purchase BASF's EvapTrap™. (D.I. 65 at ,r,r 27,

85-88) Moreover, BASF's EvapTrap™ XC had passed its validation tests for Ford and began
                                        19
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 20 of 28 PageID #: 6838




preparing for production of 50,000 units in the fourth quarter of 2018 and 400,000 units for sale

in 2019. (Id. at i! 87) Although "[t]he only remaining step for Ford to enter a purchase

agreement with BASF [was] for its chief engineer to sign off on the product," Ford was

discouraged from doing so because oflngevity's anticompetitive conduct. (Id. at ,i,i 87-88)

       The pleading further alleges sufficient facts regarding Ingevity's exclusive supply

agreements and license agreements to plausibly show that Ingevity's interference was

intentional. (D.I. 65 at ,i,i 31-50) Specifically, the pleading describes the terms of the nine-year

exclusive supply agreement Ingevity executed with Delphi in 2017, asserting that "[t]he coercive

intent and impact of the Delphi Exclusive Supply Agreement is well-illustrated by its own terms

and structure." (Id. at ,i 35) In particular, the pleading cites the obstacles and penalties

associated with terminating the agreement before the full term, including payback of rebates,

payment of a "market price concession," and exposure to over two months of unilateral price

hikes. (Id.) The agreement also gives Ingevity the right to meet competitive offers and places

restrictions on the number of competitive offers given. (Id. at ,i 36) The complaint alleges that

"Ingevity's own executive openly confirms that Ingevity's business strategy is to leverage its

'844 patent to ensure that customers purchase all of their carbon adsorbents from Ingevity,"

citing Ingevity's procedure of threatening competitors with litigation to coerce entry into a

license agreement with terms favorable to Ingevity. (Id at ,i 40) These allegations plausibly

suggest that Ingevity's interference with potential business opportunities was intentional.




                                                  20
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 21 of 28 PageID #: 6839




                4. Bifurcation and stay

        In the alternative, Ingevity asks the court to bifurcate BASF's counterclaims 10 if the court

is not inclined to grant the motion to dismiss. (D.I. 83 at 10) According to Ingevity, bifurcation

of the counterclaims would serve the interests of judicial economy because it is likely that

resolution of issues regarding the scope and validity of the '844 patent will eliminate or simplify

BASF' s antitrust counterclaims. (Id.)

        Having recommended that the court deny the motion to dismiss, I further recommend that

the court bifurcate BASF's counterclaims. See Eagle Pharms., Inc. v. Eli Lilly & Co., 18-1121-

MSG, 2018 WL 6201704, at *2 n.3 (D. Del. Nov. 27, 2018) ("[I]t is common practice for courts

to stay an antitrust case until after resolution of a related patent case."); Apotex, Inc. v. Senju

Pharm. Co., 921 F. Supp. 2d 308,314 (D. Del. 2013) (noting that "resolution of underlying

patent claims could moot, narrow, or otherwise simplify antitrust claims"). Bifurcation of

BASF's counterclaims will not result in prejudice to BASF in the event that BASF prevails on its

invalidity defenses pursuant to 35 U.S.C. §§ 102, 103, and 112. (D.I. 65 at 5, ,r 3)

IV. MOTION TO AMEND

        A. LegalStandard

        Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a party may amend its

pleading after a responsive pleading has been filed "only with the opposing party's written

consent or the court's leave," and "[t]he court should freely give leave when justice so requires."

Fed. R. Civ. P. 15(a)(2). The decision to grant or deny leave to amend lies within the court's

10
   In its reply brief, Ingevity asked the court to bifurcate and stay BASF's counterclaims in the
event that the motion to dismiss is denied. (DJ. 83 at 10) ("If the Court does not dismiss
BASF' s counterclaims, the Court should bifurcate and stay the claims."). However, at oral
argument on September 17, 2019, Ingevity represented that it sought only bifurcation, and not a
stay.
                                                   21
 Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 22 of 28 PageID #: 6840




discretion. See Foman v. Davis, 371 U.S. 178, 182 (1962); In re Burlington Coat Factory Secs.

Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). The Third Circuit has adopted a liberal approach to

the amendment of pleadings. See Dole v. Arco, 921 F.2d 484,487 (3d Cir. 1990). In the absence

of undue delay, bad faith, or dilatory motives on the part of the moving party, the amendment

should be freely granted, unless it is futile or unfairly prejudicial to the non-moving party. See

Farnan, 371 U.S. at 182; In re Burlington, 114 F.3d at 1434.

       If a party seeks to extend a deadline imposed by the scheduling order, the court must

apply the "good cause" standard in accordance with Rule 16 of the Federal Rules of Civil

Procedure. Carrier Corp. v. Goodman Global, Inc., 49 F. Supp. 3d 430,433 (D. Del. 2014).

Pursuant to Rule 16(b)(4), "[a] schedule may be modified only for good cause and with the

judge's consent." "The good cause element requires the movant to demonstrate that, despite

diligence, the proposed claims could not have been reasonably sought in a timely manner."

Venetec Int'! v. Nexus Med., 541 F. Supp. 2d 612, 618 (D. Del. 2010). The focus of the "good

cause" inquiry is on the diligence of the moving party, rather than on prejudice, futility, bad

faith, or any of the other Rule 15 factors. 11 See Glaxosmithkline LLC v. Glenmark Pharms. Inc.,

C.A. No. 14-877-LPS-CJB, 2016 WL 7319670, at *1 (D. Del. Dec. 15, 2016). The court

considers whether the proposed amended pleading meets the Rule 15(a) standard only after

finding the requisite showing of good cause under Rule 16(b)(4). See E. Minerals & Chems. Co.

v. Mahan, 225 F.3d 330,340 (3d Cir. 2000).




11
  Although both parties discuss prejudice in the briefing, prejudice does not factor into the good
cause analysis under Rule 16(b)(4). See Sonos, Inc. v. D&M Holdings Inc., C.A. No. 14-1330-
RGA, 2017 WL 476279, at* 1 (D. Del. Feb. 3, 2017) (citing Glaxosmithkline LLC v. Glenmark
Pharm. Inc., C.A. No. 14-877-LPS-CJB, 2016 WL 7319670, at *1 (D. Del. Dec. 15, 2016)).
                                               22
 Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 23 of 28 PageID #: 6841




        B. Analysis

        BASF seeks leave to amend its first amended answer, affirmative defenses, and

counterclaims to add the affirmative defense of inequitable conduct and amend its affirmative

defenses for patent misuse and unclean hands. (D.I. 99, Ex.Bat 6-14) The amended pleading

further seeks to add counterclaims for Walker Process fraud and sham litigation in violation of

the Sherman Act, 15 U.S.C. § 2. (Id. at 48-50)

        1. Inequitable Conduct

        In support of its motion to amend, BASF contends that its motion is timely because

discovery produced by Delphi Technologies, Inc. on May 6, May 28, and June 6, 2019 revealed

new information that Roger Williams, an inventor of the '844 patent, made false and misleading

statements to the U.S. Patent and Trademark Office ("PTO") amounting to inequitable conduct.

(D.I. 100 at 9-10) Specifically, BASF alleges that the newly-disclosed evidence shows that

Delphi inventors conceived of the claimed canister system two years before Ingevity, reduced it

to practice using activated carbon honeycomb scrubbers, and offered the canister systems for sale

more than one year before the '844 patent's earliest filing date. (Id. at 4-5) According to BASF,

its Walker Process and sham litigation counterclaims are based on the same underlying facts as

its allegations of inequitable conduct and, therefore, BASF could not have brought these

counterclaims at an earlier time. (Id. at 10)

       In response, Ingevity contends that BASF's motion to amend is untimely, and BASF

cannot establish good cause because Ingevity produced documents to BASF in late 2018

showing that Delphi made and sold canister systems using honeycomb scrubbers more than one

year before the filing date of the '844 patent. (D .I. 105 at 7) Ingevity directs the court to

BASF's October 12, 2018 opposition to Ingevity's motion for a preliminary injunction, which
                                             23
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 24 of 28 PageID #: 6842




cites documentation describing an October 1999 meeting between Delphi employees and the

inventors of the '844 patent to discuss the use of carbon honeycomb scrubbers in canister

systems, and documents showing the public use of the claimed invention before Ingevity's

conception date. (Id. at 8)

        I recommend that the court deny BASF's motion to amend to add the affirmative defense

of inequitable conduct because BASF has failed to satisfy the good cause requirement in

accordance with Rule 16(b)(4). The deadline for amended pleadings expired on April 30, 2019.

(D.I. 41 at ,i 2) The record before the court shows that, prior to the deadline for amended

pleadings, BASF had sufficient information to allege inequitable conduct. The affirmative

defense of inequitable conduct in BASF's proposed second amended answer and counterclaims

states that,

        [m ]onths before Plaintiffs' February 14, 2019 submission to the PTAB, Plaintiffs'
        counsel collected from Ingevity and produced to BASF documents confirming
        that Delphi made and sold canister systems using low-capacity Westvaco-
        supplied honeycomb scrubbers more than one year before the '844 patent's filing
        date. Accordingly, Plaintiffs' counsel knew or should have known that statements
        in Ingevity's POPR concerning "industry wisdom" and the state of the art in 2001
        were false.

(D.I. 99, Ex. A at 12 ,i 43) In BASF's October 12, 2018 opposition to Ingevity's motion for a

preliminary injunction, BASF described "Ingevity documents indicat[ing] that Delphi employees

met with the '844 patent inventors to discuss the use of carbon honeycombs in canister systems

to reduce DBL emissions as far back as 1999." (D.I. 21 at 16 n.13) BASF further indicated that

"Delphi filed multiple patent applications disclosing a cannister system with a honeycomb

scrubber," and "the claimed invention was in public use ... and/or described in a patent

application ... before Ingevity' s alleged August 2001 conception date." (Id.) In this regard,

BASF's own statements demonstrate that BASF possessed documents showing conception and
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 25 of 28 PageID #: 6843




reduction to practice by Delphi employees months before the productions made in May and June

of 2019. Consequently, BASF's delay in asserting its inequitable conduct allegations after the

expiration of the amended pleadings deadline precludes a finding of good cause. Because BASF

failed to satisfy the good cause requirement with respect to the affirmative defense of inequitable

conduct, the court need not proceed to the Rule 15(a) factors. See E. Minerals & Chems. Co. v.

Mahan, 225 F.3d 330, 340 (3d Cir. 2000).

               2. Unclean Hands

       In support of its motion to amend, BASF contends that it has good cause to amend its

unclean hands defense because it is based on the same underlying conduct as the defense of

inequitable conduct. (D.I. 100 at 16) According to BASF, the proposed amended pleading

provides additional details underlying the existing defense of unclean hands. (Id.)

       In response, Ingevity contends that BASF's unclean hands defense is not based on the

same underlying conduct as the inequitable conduct defense, but is instead based on purported

misrepresentations made to the court and in Ingevity's interrogatory responses. (D.I. 105 at 18)

Ingevity refutes BASF's position that the proposed amended pleading merely provides additional

details underlying the existing defense. (Id. at 18-19) Specifically, Ingevity argues that BASF' s

unclean hands defense was originally based on its exclusive dealing and tying antitrust

allegations and, in this regard, the proposed amended pleading's reliance on misrepresentations

represents an entirely new basis for the unclean hands defense which is not supported by good

cause. (Id.)

       I recommend that the court deny BASF's motion to amend its affirmative defense for

unclean hands. To the extent that the proposed amended defense of unclean hands "incorporates

Plaintiffs' alleged inequitable conduct," BASF has failed to establish good cause to amend for
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 26 of 28 PageID #: 6844




the reasons set forth at§ IV.B.1, supra. (D.I. 99, Ex. 2 at 13,147) The proposed amended

defense of unclean hands also makes factual assertions based on alleged misrepresentations made

to the court and contained in Ingevity's interrogatory responses. (Id at ,i,i 49-51) BASF fails to

satisfy its burden to show good cause to add these allegations after the deadline for amended

pleadings. See Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 84 (3d Cir.

2010) (observing that the burden is on the moving party to "demonstrate good cause and due

diligence" under Rule 16(b)(4)). Instead, BASF alleges only that its proposed amended

affirmative defense of unclean hands is not futile. (D.I. 116 at 10) Consequently, I recommend

that the court deny leave to amend the affirmative defense of unclean hands.

               3. Walker Process & Sham Litigation

       BASF contends that its proposed Walker Process and sham litigation counterclaims are

not futile because the proposed counterclaims sufficiently allege that the asserted patents were

procured through knowing and willful fraud, and the lawsuit is a sham to cover up Ingevity' s

efforts to interfere directly in BASF' s business relationships. (D .I. 100 at 17-19) In response,

Ingevity contends that BASF's Walker Process and sham litigation amendments should be

rejected for failure to satisfy the good cause requirement based on the same reasoning applied to

the inequitable conduct defense. (D.I. 105 at 20)

       I recommend that the court deny BASF's motion to amend to the extent that it applies to

the proposed amended Walker Process and sham litigation counterclaims. BASF' s proposed

amended Walker Process and sham litigation counterclaims are based on the same conduct

asserted in support of the inequitable conduct defense. Specifically, BASF alleges that Delphi

first conceived of the invention and reduced it to practice, but Ingevity deliberately withheld this

fact from the PTO during prosecution of the '844 patent. (D.I. 99, Ex. 2 at 48) BASF further
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 27 of 28 PageID #: 6845




alleges that Ingevity knows the litigation is objectively baseless due to its awareness of "the prior

art, invention, conception, and offer for sale/sales by Delphi that were material to patentability."

(Id. at 49) For the reasons set forth at § IV.B. l, supra, the record reflects that BASF was aware

of the facts underlying these assertions prior to the deadline for amended pleadings. Therefore,

BASF has failed to establish the requisite good cause to amend its pleading to add Walker

Process and sham litigation counterclaims.

V.     CONCLUSION

       For the foregoing reasons, I recommend that the court deny Ingevity's motion to dismiss

BASF's counterclaims, and deny BASF's motion for leave to amend its first amended answer,

affirmative defenses, and counterclaims. (D.I. 71; D.I. 99)

       Given that the court has relied upon material that technically remains under seal, the

court is releasing this Report and Recommendation under seal, pending review by the parties. In

the unlikely event that the parties believe that certain material in this Report and

Recommendation should be redacted, the parties shall jointly submit a proposed redacted version

by no later than October 29, 2019, for review by the court, along with a motion supported by a

declaration that includes a clear, factually detailed explanation as to why disclosure of any

proposed redacted material would "work a clearly defined and serious injury to the party seeking

closure." See In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., 924 F.3d 662,672 (3d

Cir. 2019) (quoting Miller v. Ind. Hosp., 16 F.3d 549,551 (3d Cir. 1994) (internal quotation

marks omitted)). If the parties do not file a proposed redacted version and corresponding

motion, or if the court determines the motion lacks a meritorious basis, the documents will be

unsealed within thirty (30) days of the date the Report and Recommendation issued.


                                                 27
Case 1:18-cv-01391-RGA Document 147 Filed 10/22/19 Page 28 of 28 PageID #: 6846




       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.


Dated: October 22, 2019




                                                 28
